Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY MODULE, AND BATTERY PACK AND VEHICLE COMPRISING THE SAME

Examiner: Adam Arciero	S.N. 15/738,376	Art Unit 1727		May 9, 2022

DETAILED ACTION
Applicant’s Appeal Brief filed on March 23, 2022 has been received. Claims 1-20 are currently pending.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chad Wells on May 09, 2022.

The application has been amended as follows: Independent claim 1 is amended to recite “, and wherein a pair of coupling grooves are formed at a lower plate of the module cover so that the module cover and each buffering member are coupled thereto in a sliding manner” after the last line of the claim. Claim 1 now reads:
“A battery module, comprising: a plurality of battery cells disposed to face each other and arranged side by side at least in a first direction; 
a module cover configured to accommodate the plurality of battery cells and formed to have a pair of sides spaced from each other in the first direction and at least one open side located between the pair of sides; and
a pair of buffering members located between one side of a battery cell located at an outermost side in the first direction among the plurality of battery cells and a corresponding side of the module cover so that at least a part thereof is in contact with the sides of the battery cells and the module cover, respectively, 
wherein each buffering member is a leaf spring having at least one bent portion, and
wherein a pair of coupling grooves are formed at a lower plate of the module cover so that the module cover and each buffering member are coupled thereto in a sliding manner.” Emphasis added for Examiner’s Amendments.

Dependent claim 2 is amended to replace the word “a” with “the” before the phrase “lower plate” in line 2. Dependent claim 2 now reads: 
“The battery module according to claim 1, wherein a plurality of guide grooves are formed at the lower plate of the module cover so that the module cover and the battery cells are coupled thereto in a sliding manner.” Emphasis added for Examiner’s Amendments.
 
Dependent claim 3 is canceled.

Dependent Claim 13 is amended to depend from independent claim 1. Dependent claim 13 now reads:
“The battery module according to claim 1, wherein the guide grooves and the coupling grooves are formed along a second direction which is perpendicular to the first direction, when being observed from the above.” Emphasis added for Examiner’s Amendments.

Independent claim 16 is amended to recite “, and wherein a pair of coupling grooves are formed at a lower plate of the module cover so that the module cover and each buffering member are coupled thereto in a sliding manner” after the last line of the claim. Claim 16 now reads:
“A battery module, comprising: 
a plurality of battery cells disposed to face each other and arranged side by side at least in a first direction;
a module cover configured to accommodate the plurality of battery cells and formed to have at least one open side; and
a pair of buffering members located between one side of a battery cell located at an outermost side in the first direction among the plurality of battery cells and a side of the module cover so that at least a part thereof is in contact with the sides of the battery cells and the module cover, respectively, 
wherein each buffering member is a leaf spring having at least one bent portion, and
wherein each buffering member includes:
a body provided in contact with the battery cell located at the outermost side among the battery cells;
a first bent portion connected to one end of the body and having a bent shape, the first bent portion being at least partially in contact with the side of the module cover; and BIRCH, STEWART, KOLASCH & BIRCH, LLPCAM/CDW/cdrApplication No.: 15/738,376Docket No.: 3563-0465PUS1 Reply to Office Action of April 23, 2021Page 5 of 11
a second bent portion connected to the other end of the body and having a bent shape, the second bent portion being at least partially in contact with the side of the module cover and being spaced apart from the first bent portion, and
wherein a pair of coupling grooves are formed at a lower plate of the module cover so that the module cover and each buffering member are coupled thereto in a sliding manner.” Emphasis added for Examiner’s Amendments.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Kim ‘678 and Watanabe et al. on claims 1, 14-15, 17 and 19 are withdrawn in light of Applicant’s arguments and the Examiner’s Amendments.

The claim rejections under 35 USC 103(a) as being unpatentable over Kim ‘678, Watanabe et al. and Yoshioka et al. on claims 2-8 and 12-13 are withdrawn in light of Applicant’s arguments and Examiner’s Amendments.

The claim rejections under 35 USC 103(a) as being unpatentable over Kim ‘678, Watanabe et al., Yoshioka et al. and Kim ‘800 on claims 9-11 are withdrawn in light of Applicant’s arguments and Examiner’s Amendments.

The claim rejections under 35 USC 103(a) as being unpatentable over Kim ‘678, and Kim ‘800 on claims 16, 18 and 20 are withdrawn in light of Applicant’s arguments and Examiner’s Amendments.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed March 23, 2022, with respect to claim 3 have been fully considered and are persuasive. The rejection of claim 3 has been withdrawn. 

Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Kim ‘678, Watanabe et al., Yoshioka et al. and Kim ‘800, do not specifically disclose, teach, or fairly suggest the claimed battery module wherein a pair of coupling grooves are formed at a lower plate of the module cover so that the module cover and each buffering member are coupled thereto in a sliding manner (Claims 1 and 16). In light of Applicant’s arguments and the Examiner Amendments, the rejections have been overcome.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727